 1   ROBERT C. O’BRIEN (SBN 154372)
     robrien@larsonobrienlaw.com
 2   PAUL A. RIGALI (SBN 262948)
     prigali@larsonobrienlaw.com
 3   LAUREN S. WULFE (SBN 287592)
     lwulfe@larsonobrienlaw.com
 4   EMILIE J. ZUCCOLOTTO (SBN 291388)
     ezuccolotto@larsonobrienlaw.com
 5   LARSON O’BRIEN LLP
     555 South Flower Street, Suite 4400
 6   Los Angeles, CA 90071
     Telephone: 213.436-4888
 7   Facsimile: 213.623-2000
 8   Attorneys for Defendant
     SETERUS, INC.
 9

10

11                       UNITED STATES DISTRICT COURT
12                FOR THE EASTERN DISTRICT OF CALIFORNIA
13                               SACRAMENTO DIVISION
14
     MARTIN LEMP,                        CASE NO. 2:18-cv-01313-TLN-KJN
15
                    Plaintiff,           STIPULATED PROTECTIVE ORDER
16
             v.                          [Discovery Document: Referred to
17                                       Magistrate Judge Kendall J. Newman]
     SETERUS, INC.,
18
                    Defendant.
19

20
21

22

23

24

25

26
27

28

                                                       STIPULATED PROTECTIVE ORDER
                                                        CASE NO. 2:18-CV-01313-TLN-KJN
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action may involve the production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, in accordance with the Local Rules of Practice for the
 6   United States District Court, Eastern District of California, Local Rules 141.1 and
 7   143, the parties hereby stipulate to and petition the Court to enter the following
 8   Stipulated Protective Order. The parties acknowledge that this Order does not
 9   confer blanket protections on all disclosures or responses to discovery and that the
10   protection it affords from public disclosure and use extends only to the limited
11   information or items that are entitled to confidential treatment under the applicable
12   legal principles. The parties further acknowledge, as set forth in Section 12.3,
13   below, that this Stipulated Protective Order does not entitle them to file confidential
14   information under seal; Local Rule 141 sets forth the procedures that must be
15   followed and the standards that will be applied when a party seeks permission from
16   the court to file material under seal.
17         B. GOOD CAUSE STATEMENT
18         This action may involve trade secrets, private consumer information,
19   customer and pricing lists and other valuable research, development, commercial,
20   financial, technical and/or proprietary information for which special protection
21   from public disclosure and from use for any purpose other than prosecution of this
22   action may be warranted. Such confidential and proprietary materials and
23   information consist of, among other things, private consumer information,
24   confidential business or financial information, information regarding confidential
25   business practices, or other confidential research, development, or commercial
26   information (including information implicating privacy rights of third parties),
27   information otherwise generally unavailable to the public, or which may be
28   privileged or otherwise protected from disclosure under state or federal statutes,
                                               -1-
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 2   information, to facilitate the prompt resolution of disputes over confidentiality of
 3   discovery materials, to adequately protect information the parties are entitled to
 4   keep confidential, to ensure that the parties are permitted reasonable necessary uses
 5   of such material in preparation for and in the conduct of trial, to address their
 6   handling at the end of the litigation, and serve the ends of justice, a protective order
 7   for such information is justified in this matter. It is the intent of the parties that
 8   information will not be designated as confidential for tactical reasons and that
 9   nothing be so designated without a good faith belief that it has been maintained in a
10   confidential, non-public manner, and there is good cause why it should not be part
11   of the public record of this case.
12   2.     DEFINITIONS
13          2.1 Action: this pending federal law suit captioned above as Martin Lemp v.
14   Seterus, Inc., Case No. 2:18-cv-01313-TLN-KJN (E.D. Cal. 2018).
15          2.2 Challenging Party: a Party or Non-Party that challenges the designation
16   of information or items under this Order.
17          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement.
21          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
22   support staff).
23          2.5 Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26          2.6 Disclosure or Discovery Material: all items or information, regardless of
27   the medium or manner in which it is generated, stored, or maintained (including,
28   among other things, testimony, transcripts, and tangible things), that are produced
                                                  -2-
                                                                  STIPULATED PROTECTIVE ORDER
                                                                   CASE NO. 2:18-CV-01313-TLN-KJN
 1   or generated in disclosures or responses to discovery in this matter.
 2         2.7 Expert: a person with specialized knowledge or experience in a matter
 3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 4   an expert witness or as a consultant in this Action.
 5         2.8 House Counsel: attorneys who are employees of a party to this Action.
 6   House Counsel does not include Outside Counsel of Record or any other outside
 7   counsel.
 8         2.9 Non-Party: any natural person, partnership, corporation, association, or
 9   other legal entity not named as a Party to this action.
10         2.10 Outside Counsel of Record: attorneys who are not employees of a party
11   to this Action but are retained to represent or advise a party to this Action and have
12   appeared in this Action on behalf of that party or are affiliated with a law firm
13   which has appeared on behalf of that party, and includes support staff.
14         2.11 Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19         2.13 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23         2.14 Protected Material: any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
26   from a Producing Party.
27   ///
28   ///
                                                -3-
                                                                STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 2:18-CV-01313-TLN-KJN
 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9   4.    DURATION
10         Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees
12   otherwise in writing or a court order otherwise directs. Final disposition shall be
13   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
14   with or without prejudice; and (2) final judgment herein after the completion and
15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16   including the time limits for filing any motions or applications for extension of time
17   pursuant to applicable law.
18   5.    DESIGNATING PROTECTED MATERIAL
19         5.1 Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under
21   this Order must take care to limit any such designation to specific material that
22   qualifies under the appropriate standards. The Designating Party must designate for
23   protection only those parts of material, documents, items, or oral or written
24   communications that qualify so that other portions of the material, documents,
25   items, or communications for which protection is not warranted are not swept
26   unjustifiably within the ambit of this Order.
27         Mass, indiscriminate, or routinized designations are prohibited. Designations
28   that are shown to be clearly unjustified or that have been made for an improper
                                                -4-
                                                                STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 2:18-CV-01313-TLN-KJN
 1   purpose (e.g., to unnecessarily encumber the case development process or to
 2   impose unnecessary expenses and burdens on other parties) may expose the
 3   Designating Party to sanctions.
 4         If it comes to a Designating Party’s attention that information or items that it
 5   designated for protection do not qualify for protection, that Designating Party must
 6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7         5.2 Manner and Timing of Designations. Except as otherwise provided in this
 8   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12         Designation in conformity with this Order requires:
13                (a)    for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
17   contains protected material. If only a portion or portions of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the protected
19   portion(s) (e.g., by making appropriate markings in the margins).
20                A Party or Non-Party that makes original documents available for
21   inspection need not designate them for protection until after the inspecting Party
22   has indicated which documents it would like copied and produced. During the
23   inspection and before the designation, all of the material made available for
24   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
25   identified the documents it wants copied and produced, the Producing Party must
26   determine which documents, or portions thereof, qualify for protection under this
27   Order. Then, before producing the specified documents, the Producing Party must
28   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
                                               -5-
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1   If only a portion or portions of the material on a page qualifies for protection, the
 2   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 3   appropriate markings in the margins).
 4                (b)    for testimony given in depositions that the Designating Party
 5   identify the Disclosure or Discovery Material on the record, before the close of the
 6   deposition all protected testimony.
 7                (c)    for information produced in some form other than documentary
 8   and for any other tangible items, that the Producing Party affix in a prominent
 9   place on the exterior of the container or containers in which the information is
10   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
11   information warrants protection, the Producing Party, to the extent practicable,
12   shall identify the protected portion(s).
13         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such
16   material. Upon timely correction of a designation, the Receiving Party must make
17   reasonable efforts to assure that the material is treated in accordance with the
18   provisions of this Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 251.
25         6.3 The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper
27   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
28   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                -6-
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1   Party has waived or withdrawn the confidentiality designation, all parties shall
 2   continue to afford the material in question the level of protection to which it is
 3   entitled under the Producing Party’s designation until the Court rules on the
 4   challenge.
 5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21         well as employees of said Outside Counsel of Record to whom it is
22         reasonably necessary to disclose the information for this Action;
23                (b) the officers, directors, and employees (including House Counsel) of
24         the Receiving Party to whom disclosure is reasonably necessary for this
25         Action;
26                (c) Experts (as defined in this Order) of the Receiving Party to whom
27         disclosure is reasonably necessary for this Action and who have signed the
28         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                -7-
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1               (d) the court and its personnel;
 2               (e) court reporters and their staff;
 3               (f) professional jury or trial consultants, mock jurors, and Professional
 4         Vendors to whom disclosure is reasonably necessary for this Action and who
 5         have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 6         A);
 7               (g) the author or recipient of a document containing the information or
 8         a custodian or other person who otherwise possessed or knew the
 9         information;
10               (h) during their depositions, witnesses, and attorneys for witnesses, in
11         the Action to whom disclosure is reasonably necessary provided: (1) the
12         deposing party requests that the witness sign the form attached as Exhibit 1
13         hereto; and (2) they will not be permitted to keep any confidential
14         information unless they sign the “Acknowledgment and Agreement to Be
15         Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
16         ordered by the court. Pages of transcribed deposition testimony or exhibits to
17         depositions that reveal Protected Material may be separately bound by the
18         court reporter and may not be disclosed to anyone except as permitted under
19         this Stipulated Protective Order; and
20               (i) any mediator or settlement officer, and their supporting personnel,
21         mutually agreed upon by any of the parties engaged in settlement
22         discussions.
23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24   IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation
26   that compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28   ///
                                               -8-
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1         (a) promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order;
 3         (b) promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena
 5   or order is subject to this Protective Order. Such notification shall include a copy of
 6   this Stipulated Protective Order; and
 7         (c) cooperate with respect to all reasonable procedures sought to be pursued
 8   by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this
11   action as “CONFIDENTIAL” before a determination by the court from which the
12   subpoena or order issued, unless the Party has obtained the Designating Party’s
13   permission. The Designating Party shall bear the burden and expense of seeking
14   protection in that court of its confidential material and nothing in these provisions
15   should be construed as authorizing or encouraging a Receiving Party in this Action
16   to disobey a lawful directive from another court.
17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18   PRODUCED IN THIS LITIGATION
19         (a) The terms of this Order are applicable to information produced by a Non-
20   Party in this Action and designated as “CONFIDENTIAL.” Such information
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections.
24         (b) In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28   ///
                                               -9-
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1                (1) promptly notify in writing the Requesting Party and the Non-Party
 2         that some or all of the information requested is subject to a confidentiality
 3         agreement with a Non-Party;
 4                (2) promptly provide the Non-Party with a copy of the Stipulated
 5         Protective Order in this Action, the relevant discovery request(s), and a
 6         reasonably specific description of the information requested; and
 7                (3) make the information requested available for inspection by the
 8         Non-Party, if requested.
 9         (c) If the Non-Party fails to seek a protective order from this court within 14
10   days of receiving the notice and accompanying information, the Receiving Party
11   may produce the Non-Party’s confidential information responsive to the discovery
12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
13   not produce any information in its possession or control that is subject to the
14   confidentiality agreement with the Non-Party before a determination by the court.
15   Absent a court order to the contrary, the Non-Party shall bear the burden and
16   expense of seeking protection in this court of its Protected Material.
17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19   Protected Material to any person or in any circumstance not authorized under this
20   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
21   writing the Designating Party of the unauthorized disclosures, (b) use its best
22   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
23   person or persons to whom unauthorized disclosures were made of all the terms of
24   this Order, and (d) request such person or persons to execute the “Acknowledgment
25   and Agreement to Be Bound” that is attached hereto as Exhibit A.
26   ///
27   ///
28   ///
                                               - 10 -
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other
 5   protection, the obligations of the Receiving Parties are those set forth in Federal
 6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 7   whatever procedure may be established in an e-discovery order that provides for
 8   production without prior privilege review. Pursuant to Federal Rule of Evidence
 9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or work
11   product protection, the parties may incorporate their agreement in the stipulated
12   protective order submitted to the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in
19   this Stipulated Protective Order. Similarly, no Party waives any right to object on
20   any ground to use in evidence of any of the material covered by this Protective
21   Order.
22         12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Local Rule 141. Protected Material may only
24   be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material at issue. If a Party's request to file Protected Material under seal
26   is denied by the court, then the Receiving Party may file the information in the
27   public record unless otherwise instructed by the court.
28   ///
                                                - 11 -
                                                                STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 2:18-CV-01313-TLN-KJN
 1   13.   FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must
 4   return all Protected Material to the Producing Party or destroy such material. As
 5   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 6   compilations, summaries, and any other format reproducing or capturing any of the
 7   Protected Material. Whether the Protected Material is returned or destroyed, the
 8   Receiving Party must submit a written certification to the Producing Party (and, if
 9   not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2)affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such materials contain Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this Protective
19   Order as set forth in Section 4 (DURATION).
20   14.   Any violation of this Order may be punished by any and all appropriate
21   measures including, without limitation, contempt proceedings and/or monetary
22   sanctions.
23

24   ///
25   ///
26   ///
27   ///
28   ///
                                               - 12 -
                                                                STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 2:18-CV-01313-TLN-KJN
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   Dated: December 3, 2018                    DAVIS & NORRIS, LLP
 3

 4                                          By: /s/ Dargan Maner Ware1
                                                DARGAN MANER WARE
 5                                              Attorneys for Plaintiff MARTIN LEMP
 6

 7
     Dated: December 3, 2018                    LARSON O’BRIEN LLP
 8

 9
                                            By: /s/ Lauren S. Wulfe
10                                              STEPHEN G. LARSON
11
                                                PAUL A. RIGALI
                                                LAUREN S. WULFE
12
                                                EMILIE ZUCCOLOTTO
                                                Attorneys for Defendant SETERUS, INC.
13

14

15
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16

17
     Dated: December 5, 2018
18

19

20
21

22

23

24

25

26
27
     1
      Pursuant to Local Rule 5-4.3.4(a)(2)(i), signatories hereby do attest that all
28   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
     content and have authorized the filing.
                                               - 13 -
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
 1

 2                                        EXHIBIT A
 3             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Eastern District of California
 8   on [date] in the case of Martin Lemp v. Seterus, Inc., Case No. 2:18-cv-01313-
 9   TLN-KJN (E.D. Cal. 2018). I agree to comply with and to be bound by all the
10   terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order. I further
15   agree to submit to the jurisdiction of the United States District Court for the Eastern
16   District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27

28

                                               - 14 -
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-01313-TLN-KJN
